IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals

                                    No. 16-30943
                                                                                  Fifth Circuit

                                                                                FILED
                                  Summary Calendar                        February 1, 2017
                                                                           Lyle W. Cayce
CLAIMANT ID 100107975,                                                          Clerk


              Requesting Party - Appellant

v.

BP EXPLORATION & PRODUCTION, INCORPORATED; BP AMERICA
PRODUCTION COMPANY; BP, P.L.C.,

              Objecting Parties - Appellees




                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                            USDC No. 2:16-CV-12788


Before KING, DENNIS, and COSTA, Circuit Judges.
PER CURIAM:*
       Peter Landgrave runs his business Hi and Dry Boat Lifts in southern
Louisiana. Landgrave filed a claim for compensation with the administrators
of the Economic and Property Damages Settlement agreement negotiated
between Gulf Coast plaintiffs and BP in the wake of the Deepwater Horizon




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
                                  No. 16-30943
disaster. His claim was for economic losses—in substance reduced demand for
boat lifts caused by the spill.
      The claim’s administrator denied Landgrave’s claim. The Appeal Panel
also turned him down.        Landgrave then exercised his option to request
Discretionary Review by the district court. When the district court declined to
second guess the Appeal Panel, he appealed to this court.
      Landgrave now argues that the district court erred by not granting his
request for discretionary review. He contends that it was a mistake for the
claim’s administrator to turn down his claim because he presented evidence to
satisfy the requirements of the Settlement Agreement for lost revenue. The
usual course for showing that the spill caused a decline in a business’s revenue
is to demonstrate that charting it against time reveals a V-shape over the
period before and after the disaster: revenue declines during the period when
pollution stunted commerce and recreation along the Gulf Coast but then
rebounds as the effects of the disaster subside. The weakness in Landgrave’s
case all along has been that his revenue figures exhibit the dip but not the
upswing.
      The Settlement Agreement allows someone with revenue figures like
Landgrave’s to participate nonetheless if he or she can present “specific
documentation” of factors outside of his or her control that kept business from
rebounding. In this court, Landgrave argues that he accompanied his claim to
the Settlement Administrators with evidence that satisfies this standard. On
his view, it follows that the claim’s administrator and the Appeal Panel were
wrong and that the district court should have reviewed his claim.
      The trouble is that Landgrave did not make this argument to the Appeal
Panel. The Settlement Agreement contains “Rules Governing Discretionary
Review of Appeal Determinations,” and Rule 30 states that the “issues for
review by the Court shall be limited to those issues that were properly raised
                                       2
                                No. 16-30943
before the Appeal Panel.” When he went to the Appeal Panel, Landgrave
sought to make up for his failure to satisfy the V-curve test under another
provision of the Settlement Agreement that allowed businesses with less than
$75,000 in revenue to piggyback on the proof offered by neighboring businesses
(the causation proxy test). The Appeal Panel rejected this argument and never
heard Landgrave’s contention that he met the separate factors-outside-of-his-
control test. It follows that Landgrave cannot show that the district court
should have heard his case when he failed to satisfy Rule 30 by making his
argument to the Appeal Panel first.
                                      ***
      The judgment is AFFIRMED.




                                       3